UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2375



JEFFREY THOMPSON,

                                              Plaintiff - Appellee,

           versus


DIRECT IMPACT COMPANY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Robert G. Doumar, Senior District
Judge. (CA-97-1250-A)


Argued:   June 7, 1999                  Decided:     September 2, 1999


Before WIDENER and MOTZ, Circuit Judges, and HOWARD, United States
District Judge for the Eastern District of North Carolina, sitting
by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Bernard Joseph DiMuro, DIMURO, GINSBERG & LIEBERMAN, P.C.,
Alexandria, Virginia, for Appellant. Gregory Lynn Murphy, VORYS,
SATER, SEYMOUR & PEASE, L.L.P., Alexandria, Virginia, for Appellee.
ON BRIEF: F. Allen Phaup, II, VORYS, SATER, SEYMOUR & PEASE,
L.L.P., Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Direct Impact Company appeals the district court’s finding

that   the   contract   between   itself,   and   its   employee,   Jeffrey

Thompson, was ambiguous, and asserts that the district court abused

its discretion in directing a verdict of $60,000 for the plaintiff

based on the jury’s special verdict finding for the plaintiff and

awarding him damages in the amount of 20% of gross margin.           Direct

Impact   additionally    contends   that    competent   evidence    did   not

support the damage award and that the district court’s instructions

to the jury were prejudicial to Direct Impact.

       We have reviewed the record and the district court’s opinion

and find no reversible error.       Accordingly, we affirm the decision

of the district court on the reasoning contained in the district

court’s opinion.    See Thompson v. Direct Impact, Co., No. CA-97-

1250-A (E.D.V.A. Aug. 14, 1998).




                                                                    AFFIRMED




                                     2